Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  September 03, 2015

The Court of Appeals hereby passes the following order:

A15A2383. MARY ELIZABETH ORAVEC v. JAMES G. PHILLIPS et al.

      Mary Elizabeth Oravec filed a caveat to the probate of the will of Opal
Anderson Phillips, asserting that the will was the result of undue influence. The
probate court upheld the will, and Oravec appealed to superior court. The superior
court entered summary judgment affirming the probate court’s ruling, and Oravec
filed this direct appeal.
      Our State constitution grants the Georgia Supreme Court jurisdiction over
appeals in “[a]ll cases involving wills.” Ga. Const. of 1983, Art. VI, Sec. VI, Par. III
(3). As the Supreme Court has explained, “‘all cases involving wills’ means those
cases in which the will’s validity or meaning is in question.” In re Estate of Lott, 251
Ga. 461 (306 SE2d 920) (1983). Here, by claiming that the will was the product of
undue influence, Oravec is attacking the underlying validity of the will. See Lillard
v. Owens, 281 Ga. 619, 620-22 (1) (641 SE2d 511) (2007); McCormick v. Jeffers,
281 Ga. 264, 268 (4) (637 SE2d 666) (2006). Thus, this appeal is hereby
TRANSFERRED to the Supreme Court for disposition.

                                        Court of Appeals of the State of Georgia
                                                                             09/03/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.